Order entered August 2, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-17-01294-CV

                   IN THE INTEREST OF S.V. AND S.V., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-04-11968-V

                                         ORDER
       Before the Court is appellant’s August 1, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to September 12, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE